Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/186641 to Hagita et al (The art rejection is made with issued US Patent 10,107,290).
In Reference to Claim 1
Hagita discloses a scroll compressor, comprising an upper cap (Fig. 1A, 2) in which a fixed scroll (Fig. 1A, 14) is provided, wherein at least two shrink belts (Fig. 1A, 26, 27, items 26 and 27 are seal rings, therefore, they are shinkable) are provided around an outer periphery of said fixed scroll between the outer periphery of said fixed scroll and an inner wall surface of the upper cap (Fig. 1, 2), and the at least two shrink belts are annular, and are in interference fit (Since items 26 and 27 are seal ring, therefore, they must be interference fit in between) between the outer periphery of said fixed scroll and the inner wall surface of the upper cap.
In Reference to Claim 2

In Reference to Claim 3
Hagita discloses the main shrink belt (Fig. 1A, 26) and the assistant shrink belt (Fig. 1A, 27) are arranged side by side in an axial direction of said fixed scroll, and the main shrink belt (Fig. 1A, 26) and the assistant shrink belt (Fig. 1A, 27) are spaced apart from each other by a distance (As showed in Fig. 1A) such that annular space (Fig. 1, 22) is enclosed by the main shrink belt, the inner wall surface (Fig. 1A, annotated by the examiner) of the upper cap, the assistant shrink belt and the outer periphery of said fixed scroll together.

    PNG
    media_image1.png
    504
    589
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hagita in view of US Patent Publication 2008/0101973 to Iwanao et al (Iwanao).
In Reference to Claim 4
Hagita discloses the main and the assistant shrink belt (O-ring).
Hagita does not teach the size of the belt.
lwanao teaches that the size of the seal is determined by the pressure of the enclosed chamber. (Paragraph 5)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hagita to incorporate teachings from lwanao. Doing so, would result in the size of main and the assistant belt (O ring) being determined based on the pressure requirement, since lwanao teaches the size of the seal ring is performance related design parameter. A person with ordinary skill in the art will make a design decision based on the pressure enclosed in the pressure chamber.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hagita and lwanao as applied to claim 4 above, and further in view of US Patent 5,800,133 to Ikeda et al (Ikeda).
In Reference to Claim 17
Hagita discloses the main and the assistant belt between two curved static surfaces, (inner surface of the casing and the outer surface of the fixed scroll).
Hagita does not teach how the O ring is attached to the surface.
Ikeda teaches seal ring (Fig. 3, 37) can be welded in to the surface of the curved surface (Fig. 3, 36)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Hagita and lwanao as applied to Claim 4 to incorporate teachings from Ikeda. Doing so, would result in the O-ring of Hagita being welded to the component surface as being taught by Ikeda. The Applicant recites the process of making the product. According to MPEP, [E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore, the combination of Hagita, lwanao and Ikeda as applied to Claim 17 teaches the claimed recitation.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hagita in view of Ikeda.
In Reference to Claim 11
Hagita discloses the main and the assistant shrink belts (Fig. 1A, 26/27)
Hagita does not teach how the belts is attached to the fixed scroll.
Ikeda teaches seal ring (Fig. 3, 37) can be welded in to the surface of the curved surface (Fig. 3, 36)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hagita to incorporate teachings from Ikeda. Doing so, would result in the O-ring of Hagita being welded to the component surface as being taught by Ikeda. The Applicant recites the process of making the product. According to MPEP, [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product- by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore, the combination of Hagita, Iwanao and Ikeda as applied to Claim 17 teaches the claimed recitation.

Once the belt is welded to the fixed scroll outer surface, the belt and fixed scroll outer surface are integrally formed.
In Reference to Claim 13
Hagita discloses the main and the assistant shrink belts (Fig. 1A, 26 / 27)
Hagita does not teach how the O ring is attached to the surface.
Ikeda teaches seal ring (Fig. 3, 37) can be welded in to the surface of the curved surface (Fig. 3, 36)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hagita to incorporate teachings from Ikeda. Doing so, would result in the O-ring of Hagita being welded to the component surface as being taught by Ikeda. The Applicant recites the process of making the product. According to MPEP, [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product- by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore, the combination of Hagita, Iwanao and Ikeda as applied to Claim 13 teaches the claimed recitation.
Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagita in view of Ikeda.
In Reference to Claims 15, 16, 19 and 20
Hagita discloses the main and the assistant shrink belts (Fig. 1A, 26/27)
Hagita does not teach how the belts is attached to the fixed scroll.
Ikeda teaches seal ring (Fig. 3, 37) can be welded in to the surface of the curved surface (Fig. 3, 36).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hagita to incorporate teachings from Ikeda. Doing so, would result in the O-ring of Hagita being welded to the component surface as being taught by Ikeda. The Applicant recites the process of making the product. According to MPEP, [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product- by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Therefore, the combination of Hagita, Iwanao and Ikeda as applied to Claim 15, 16, 19 and 20 teach the claimed recitation. 
Once the belt is welded to the fixed scroll outer surface, the belt and fixed scroll outer surface are integrally formed.
Allowable Subject Matter
Claims 5, 8-10, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive.
Starting on Page 6, the Applicant argues the USC 35 102 Rejection to claims 1-3, 6, 7, and 12.  On Page 7, the Applicant argues Hagita does not teach “are in interference fit between the outer periphery of said fixed scroll and the inner wall surface of the upper cap”  The office rejectively disagrees.  The Office considers the item 2 is the cap which holds the fixed scroll as recited by the Applicant.  And Item 5 of Hagita is single piece of a fixed scroll and the end cover.  Therefore, Hagita disclosed the structure recited by the Applicant.
Starting Page 8 to Page 10, the Applicant argues the USC 35 103 claim rejection.  Since the argument is based on the rejection of Claim1 and the Claim 1 is rejected as discussed, therefore, the argument to the USC 103 claim rejection is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,171,087 to Iwasa et al and US Patent 4,722,676 to Sugimoto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/7/21